Exhibit 10.57

Summary of Compensation for Non-Employee Directors

As of December 31, 2009, PC Connection, Inc.’s non-employee directors consisted
of: (i) Joseph Baute; (ii) David Beffa-Negrini; (iii) Barbara Duckett; and
(iv) Donald Weatherson. Non-employee directors receive a standard quarterly
retainer fee of $10,000 for service on the Board as well as $2,500 for each
individual board meeting attended and $1,500 for each committee meeting
attended. On August 18, 2009, Messrs. Baute, Beffa-Negrini, and Weatherson each
received 3,000 shares of restricted stock, which vest annually in three equal
installments. On August 18, 2009, Ms. Duckett received 5,000 shares of
restricted stock, which vest annually in three equal installments. The table
below sets forth the total retainer fee paid for 2009, and per board meeting and
committee meeting fees paid to our non-employee directors in 2009:

 

Director

 

Total Retainer Fee

Paid for 2009(1)

 

Fee Per Board

Meeting Attended

 

Fee Per Committee

Meeting Attended

Joseph Baute

  $40,000   $2,500   $1,500

David Beffa-Negrini

  $40,000   $2,500   $1,500

Barbara Duckett

  $20,000   $2,500   $1,500

Donald Weatherson

  $40,000   $2,500   $1,500

 

  (1) In addition, the non-employee directors receive reimbursement for all
reasonable expenses incurred in attending board and committee meetings.